Title: To Thomas Jefferson from James Madison, [after 8 September 1793]
From: Madison, James
To: Jefferson, Thomas



[after 8 Sep. 1793]

The want of opportunity has left me in debt for 3 favors those of Aug. 18. 25. and Sepr. 8th. which I now acknowledge by one which is too precarious for any thing confidential. I have long been uneasy for your health amidst the vapors of the Schuylkil. The new and more alarming danger has made me particularly anxious that you were out of the sphere of it. I cannot altogether condemn your unwillingness to retire from your post under the circumstances you describe; but if your stay be as unessential as I conceive it to be rendered by the absence of the P. and the fever does not abate, I pray you not to sacrifice too much to motives which others do not feel. As I intimated in my last, my time has been totally diverted from my object. I have scarcely been able to turn it even in my thoughts. It is probable therefore that you will not hear further from me in relation to it before you leave P. In fact the temper of the present moment and the uncertainty of many things seem to advise a postponement if nothing more. All the liberties you have taken will I am sure be approved. I have neglected hitherto to comply with your request as to a rotation farm. In the main it appears to be judicious and unobjectionable. Of this opinion are those with whom I have conferred. One or two alterations not very material occurred; but as they may be doubtful, and if proper, can be made at any time, I do not now trouble you with them. I have tried the patent plow amended by fixing the Colter in the usual way. It succeeds perfectly, and I think forms the plow best suited to its object. I am happy at the arrival of your Threshing Model. What 
 
will be about the cost of the Machine? Will it be removeable from one to another part of an extensive farm? Adieu. Yrs. always & affy.
The other Newspapers in my next.
